Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert W. Harris appeals the district court’s order dismissing this action alleging employment discrimination for failure to state a claim, Fed.R.Civ.P. 12(b)(6). After de novo review, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007), we conclude that dismissal was proper. Even with a liberal construction of the complaint, we find that Harris’ unintelligible factual allegations were insufficient to give rise to an inference of liability and that his claims for relief were largely unintelligible. See Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir.2008). We accordingly affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.